DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,256,195 B2. 
This is a statutory double patenting rejection. Regarding claim 9, the Patent recites a developing apparatus comprising (claim 1, preamble): a developing container configured to contain a developer containing toner and carrier (c. 24, ll. 61-62); a rotatable developing member configured to carry the developer (c. 24, ll. 63-64); a magnet provided non-rotatably and stationarily inside the rotatable developing member and provided with a regulating pole (c. 24, ll. 65-67); and a regulating portion (member) configured to regulate an amount of the developer carried on the rotatable developing member by a magnetic force of the regulating pole (c. 25, ll. 1-3); wherein in a state in which the amount of the developer carried on the rotatable developing member is regulated by the regulating portion, the rotatable developing member feeds the developer to a developing position (c. 25, ll. 4-7), wherein with respect to a rotational direction of the rotatable developing member (c. 25, ll. 16-17), a half- peak center position, which is a central position of a half-peak width of a magnetic flux density of the regulating pole in a normal direction relative to an outer peripheral surface of the rotatable developing member is not less than 30 upstream of a maximum position where the magnetic flux density of the regulating pole in the normal direction relative to the outer peripheral surface of the rotatable developing member is maximum (c. 25, ll. 8-16), and wherein with respect to the rotational direction of the rotatable developing member (c. 25, ll. 21-22), an opposing position where the regulating portion is opposed to the outer peripheral surface of the rotatable developing member (c. 25, ll. 18-20) is downstream of a position where the magnetic flux density of the regulating pole in a tangential direction relative to the outer peripheral surface of the rotatable developing member is zero (claim 2, c. 25, ll. 23-27). Although the claims of the Patent recite a “regulating member” and the claims of the instant application recite a “regulating portion,” there is no patentable distinction between the terms “member” and “portion.”
Claims 10-19 are similarly met.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,303,084 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and thus, fully met.
Regarding claim 9, the patent recites a developing apparatus comprising (claim 1): a developing container configured to contain a developer containing toner and carrier (c. 24, ll. 56-57); a rotatable developing member (sleeve) configured to carry the developer (c. 24, ll. 58-60); a magnet provided non-rotatably and stationarily (as the developing sleeve is rotatable, the magnet inside would be stationary and not rotate) inside the rotatable developing member and provided with a regulating pole (c. 24, ll. 61-63); and a regulating portion configured to regulate an amount of the developer carried on the rotatable developing member by a magnetic force of the regulating pole (the magnetic poles carry developer by magnetic force; c. 24, ll. 64-67); wherein in a state in which the amount of the developer carried on the rotatable developing member is regulated by the regulating portion, the rotatable developing member feeds the developer to the developing position (while in use, the regulating member would always regulate the amount of developer carried on the sleeve and feed it to the developing position), wherein with respect to a rotational direction of the rotatable developing member, a half peak center portion position which is a center portion position of a half-peak width of a magnetic flux density of the regulating pole in a normal direction relative to an outer peripheral surface of the rotatable developing member (sleeve), is not less than 3° upstream of a maximum position where the magnetic flux density of the regulating pole in the normal direction relative to the outer peripheral surface of the rotatable developing member is maximum (the maximum value position is not less than 3° downstream from the half peak center position, which is equivalent to the half peak center position not less than 3° upstream of the maximum value position; c. 25, ll. 7-13), and wherein with respect to the rotational direction of the rotatable developing member, an opposing position where the regulating member is opposed to the outer peripheral surface of the rotatable developing member (claim 4, c. 25, ll. 28-31) is downstream of a position where the magnetic flux density of the regulating pole in a tangential direction relative to the outer peripheral surface of the rotatable developing member is zero (position where magnetic flux density in a tangential direction is zero is upstream of opposing position; claim 4).
Claims 10-19 are similarly met.

Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,705,451 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and thus, fully met.
Regarding claim 9, the patent recites a developing apparatus comprising (claim 1): a developing container configured to contain a developer containing toner and carrier (a developing apparatus must have a developing container to hold developer); a rotatable developing member configured to carry the developer (c. 24, ll. 44-47); a magnet provided non-rotatably and stationarily inside the rotatable developing member and provided with a regulating pole (c. 24, ll. 53-56); and a regulating portion configured to regulate an amount of the developer carried on the rotatable developing member by a magnetic force of the regulating pole (the magnetic poles carry developer by magnetic force; c. 24, ll. 64-67); wherein in a state in which the amount of the developer carried on the rotatable developing member is regulated by the regulating portion, the rotatable developing member feeds the developer to the developing position (while in use, the regulating member would always regulate the amount of developer carried on the sleeve and feed it to the developing position), wherein with respect to a rotational direction of the rotatable developing member, a half peak center portion position which is a center portion position of a half-peak width of a magnetic flux density of the regulating pole in a normal direction relative to an outer peripheral surface of the rotatable developing member, is not less than 3° upstream of a maximum position where the magnetic flux density of the regulating pole in the normal direction relative to the outer peripheral surface of the rotatable developing member is maximum (c. 24, ll. 57-67), and wherein with respect to the rotational direction of the rotatable developing member (c. 25, ll. 5-6), an opposing position where the regulating member is opposed to the outer peripheral surface of the rotatable developing member (claim 4, c. 25, ll. 28-31) is downstream of a position where the magnetic flux density of the regulating pole in a tangential direction relative to the outer peripheral surface of the rotatable developing member is zero (a position on the rotatable developing member is closest to the regulating member is upstream of the maximum peak position; c. 25, ll. 1-5).
Claims 10-19 are similarly met.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852